Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page 1 of9

MICHAEL P. HEALY, #4777-0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Telephone: (808) 525-8584

Facsimile: (808) 376-8695

E-Mail: honolululawyer@outlook.com

CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaw808@gmail.com

Attorneys for Plaintiff
Leeann I. Mokiao

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

LEEANN I. MOKIAO, )
)

Plaintiff, )

)

VS. )

)

HAWATIAN ELECTRIC LIGHT )
COMPANY, INC., )
)

Defendant. )

)

CIVIL NO.

PagelD #: 1

 

COMPLAINT; JURY
DEMAND; SUMMONS

COMPLAINT
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page2of9 PageID#: 2

COMES NOW, Plaintiff LEEANN I. MOKIAO, by and through her attorneys
Charles H. Brower and Michael P. Healy, and for causes of action against Defendant,
alleges and avers as follows:

STATUS OF THE PARTIES

1. Plaintiff LEEANN I. MOKIAO (hereinafter “MOKIAO’”) is and was at all
times mentioned herein a resident of Hilo, State of Hawaii.

2. Defendant HAWAIJAN ELECTRIC LIGHT COMPANY, INC.,
(hereinafter “HAWAIIAN”) is and was at all times mentioned herein is a domestic
profit corporation incorporated in the State of Hawaii, and is a subsidiary of
Hawaiian Electric Company, Inc.

NATURE OF THE CASE

3. Plaintiff was hired by Defendant HAWAIAN on June 4, 2007,
as a payroll accountant in the Corporate Accounting Department. In June 2010,
Plaintiff joined the Human Resources Department (HR) and worked in that
department until February 28, 2019, when she was constructively terminated.

4. Plaintiff had post traumatic stress disorder (PTSD) while working for
Defendant HAWAIIAN. She had been diagnosed with PTSD in 1997. Plaintiff was
under medical care for the PTSD while she worked for Defendant. Plaintiff's

supervisors were aware of her PTSD condition.
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page 3o0f9 PagelID#: 3

5. Plaintiff was denied reasonable accommodations for her PTSD when among
other actions, she asked for but was denied reduced hours, was denied a transfer to
a less stressful job, and was denied a request to withdraw an advance resignation she
had been asked to submit.

6. Plaintiff was also discriminated against due to sex when two males were
hired to replace her after she was not allowed to withdraw an advance resignation she
had submitted.

7. Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (EEOC) based upon disability and sex discrimination and
retaliation which was assigned case number 37B-2019-00434.

JURISDICTION

8. The jurisdiction of this Court is pursuant to The Americans With Disability
Act of 1990, as amended by the ADA Amendments Act of 2008, and Title VII of the
Civil Rights Act of 1994.

9. The administrative prerequisites for filing this cause of action have been
fulfilled. A Dismissal and Notice of Rights was issued by the EEOC on May 27,
2021.

STATEMENT OF FACTS

10. Plaintiff was hired by Defendant HAWAIIAN in June 2007, as
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page4of9 PagelID#:4

an accountant in the Corporate Accounting Department. In 2010, Plaintiff transferred
to the HR Department and remained as an employee of that department until February
28, 2019.

11. Plaintiffs job in HR was very stressful and required working 55 to 80
hours per week. There had been five employees in HR when she started working
but the Defendant reduced the number of employees to three.

12. Plaintiff had a PTSD condition during the time she worked at Defendant
HAWAIIAN. The Plaintiff had PTSD since 1997 after she had an abusive marriage
which included physical assaults.

13. The PTSD caused Plaintiff to have problems breathing, concentrating,
sleeping and seeing. At times, Plaintiff would have severe migraine headaches.
Plaintiff also could not tolerate aggressive or combative behavior.

Plaintiff's supervisors, including Carla Citwood, Rhea Lee Moku and Kevin Waltjen,
as well as Defendant HAWAIJIAN’s President were aware of Plaintiff's disability.

14. Plaintiff was having problems dealing with the stress of the job, and
requested an accommodation of reduced hours because of her PTSD, but was denied
the accommodation. She also asked that Defendant HA WAIIAN hire additional

employees in the HR Department which was not done until after she was no longer
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page5of9 PagelID#:5

an employee. Plaintiff also complained about discrimination harassment from co-
workers, but Defendant HAWAIIAN did not take action to stop or address the
harassment.

15. In October 2018, Plaintiff received an undeserved written reprimand
following an investigation which did not include her participation. Plaintiff
complained to her supervisor that this reprimand was due to disability discrimination
and retaliation.

16. Because she was not given an accommodation, Plaintiff decided she would
need to leave the HR Department and transfer to another department with less stress.

17. Plaintiff was asked to submit an advance resignation from HR which she
did in November 2018.

18. Plaintiff was to work in HR until February 28, 2019, or later.

19. In December 2018, Plaintiff applied for the transfer to another department
which had a job available, but was denied the transfer in December 2018, after she
had already submitted an advance resignation from HR.

20. In January 2019, Plaintiff wanted to withdraw her resignation since her job
had not been filled, and was still available. In early February 2019, the request to
withdraw her resignation was denied, and became effective on February 28, 2019.

Defendant hired two male employees to work in HR to replace Plaintiff.
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page6o0f9 PagelID#: 6

21. The discriminatory actions of Defendant and its employees as described
above are intentional, oppressive, outrageous, and otherwise characterized by
aggravating circumstances sufficient to justify the imposition of punitive damages.

STATEMENT OF CLAIMS
COUNT 1 - DISABILITY DISCRIMINATION

22. Plaintiff repeats and realleges all prior allegations as if fully set forth
herein.

23. The Americans With Disabilities Act of 1990, as amended, prohibits
discrimination due to a disability, and requires an employer to provide a reasonable
accommodation to a person with a disability. It also provides that an employer must
not retaliate against an employee for complaining about discrimination.

24. The aforesaid acts and/or conduct of Defendants constitute discrimination
as they were acts and/or failure to act by Defendants and its employees in direct
violation of the Americans With Disabilities Act of 1990, as amended.

25. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due her.

26. Asa further direct and proximate result of said unlawful conduct, Plaintiff

has suffered the indignity of harassment, the invasion of her right to be free from
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page 7of9 PagelID#: 7

unlawful employment practices, and great humiliation, which is manifest in emotional
distress.

27. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among her friends and co-workers, disruption of her persona! life, and
loss of enjoyment of the ordinary pleasures of everyday life for which she is entitled
to an award of general damages.

COUNT II - SEX DISCRIMINATION

28. Plaintiff repeats and re-alleges all prior allegations as if fully set forth
herein.

29. Title VII of the Civil Rights Act of 1964, as amended, prohibits
discrimination and termination due to sex (female) and based on retaliation for
complaining of discrimination.

30. The aforesaid acts and/or conduct of Defendant and its employees/agents
constitutes discrimination as they were acts and/or failure to act by Defendant and its
employees/agents in direct violation of Title VII of the Civil Rights Act of 1964, as

amended.
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 Page 8of9 PagelID#: 8

31. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due her.

32. Asa further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment, the invasion of her right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional
distress.

33. Asa further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among her friends and co-workers, disruption of her personal life, and
loss of enjoyment of the ordinary pleasures of everyday life for which she is entitled
to an award of general damages.

WHEREFORE, upon a hearing hereof Plaintiff MOKIAO prays that
judgment be entered on all Counts:

A. For reinstatement to Plaintiff MOKIAO’s position with Defendant

HAWAIIAN, including all benefits; and
B. For all damages to which Plaintiff MOKIAO is entitled, including

general damages and other damages to be proven at trial; and
Case 1:21-cv-00362-JAO-RT Document1 Filed 08/25/21 PageQ9of9 PagelID#:9

C. For special damages, including back pay, front pay and other
expenses; and

D. For punitive damages; and

E. For attorney’s fees, costs, and interest, including prejudgment
interest; and

F. For such other and further relief as is appropriate.

The total amount of damages prayed for exceeds the minimum jurisdictional

limits of this Court.

DATED: Honolulu, Hawaii, August 25, 2021.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Leeann I. Mokiao
